Citation Nr: 1215940	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  08-18 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II (diabetes) and ischemic heart disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, inter alia, denied the benefit sought on appeal.

The Veteran's original appeal additionally sought service connection for ischemic heart disease.  During the pendency of the appeal, a December 2010 rating decision granted service connection for ischemic heart disease associated with herbicide exposure.  The Veteran has not disagreed with either the assigned disability rating or the effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that when an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.)  Therefore, the matter has been resolved and is not in appellate status.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Additional development is required with respect to the Veteran's claim.

Once VA provides a Veteran with a medical examination, due process requires that VA notify the veteran prior to the adjudication of the claim of any inability to obtain evidence sought, including a VA examination with medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that "[o]nce VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the [veteran] why one will not or cannot be provided"); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

As noted above, during the pendency of this appeal, a December 2010 rating decision granted service connection for ischemic heart disease associated with herbicide exposure.  Accordingly, the RO requested a VA opinion regarding the possible relationship between the Veteran's hypertension and his service-connected ischemic heart disease.  A supplemental VA opinion was issued in March 2011.  

The examiner first addressed the possibility of a relationship between the Veteran's hypertension and his service-connected diabetes.  While the examiner's conclusion that the Veteran's service-connected diabetes did not cause his hypertension was supported by an adequate rationale, the examiner did not address whether the Veteran's service-connected diabetes could have aggravated his hypertension.  None of the Veteran's previous VA examinations offer an adequate discussion of the possibility of aggravation, and such opinion must be solicited on appeal.

With respect to the relationship between the Veteran's hypertension and his ischemic heart disease, the examiner simply stated that "it is not likely that the [Veteran's] hypertension is secondary to the [Veteran's] ischemic heart disease."  No supporting rationale was offered, and the opinion is therefore inadequate with respect to both causation and aggravation for the purpose of rendering a decision in the instant case.  On remand, an additional opinion should be solicited describing the possibility of a relationship between the Veteran's 1) service-connected diabetes and ischemic heart disease and 2) his hypertension, to include the possibility that his service-connected conditions aggravate his hypertension.



Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to provide any additional evidence or argument pertaining to the issue on appeal.  The Veteran must be afforded a reasonable period to respond to this request, and any evidence received should be associated with the Veteran's claims file.

2.  The RO should forward the Veteran's claims file to a VA physician with appropriate expertise, preferably not the examiner who conducted the October 2010 VA examination and rendered the March 2011 supplemental opinion.  The examiner should be requested to provide an answer to the following:

a)  Is it at least as likely as not (i.e., a 50 percent likelihood or greater) that the Veteran's current hypertension was caused by any of the Veteran's service-connected disabilities, to include diabetes and ischemic heart disease?

b)  Is it at least as likely as not that the Veteran's current hypertension was aggravated (i.e., permanently worsened) by any of the Veteran's service-connected disabilities, to include diabetes and ischemic heart disease? 

c)  If it is determined that the Veteran's hypertension disability was not caused, but was aggravated by, a service-connected disability, the examiner should identify the baseline level of severity of hypertension prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the hypertension is due to natural progress, the physician should identify the degree of increase in severity due to natural progression.

The physician must review the Veteran's claims file prior to the examination of the Veteran.  A detailed rationale for all opinions expressed should be provided. 

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 






(CONTINUED ON THE NEXT PAGE)

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


